Case 2:19-cr-20155-LVP-RSW ECF No. 115 filed 04/20/20        PageID.630    Page 1 of 12




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

       UNITED STATES OF AMERICA,

                           Plaintiff,
                                                     Criminal Case No. 19-20155-1
       v.                                            Honorable Linda V. Parker

       JESSE JAMES HAWKINS,

                      Defendant.
       ________________________________/

                    OPINION AND ORDER DENYING
        DEFENDANT’S MOTION TO SET ASIDE DETENTION ORDER
     AND DENYING AS MOOT DEFENDANT’S MOTION TO PRODUCE
                    GRAND JURY TESTIMONY

       This matter is presently before the Court on Defendant Jesse James

 Hawkins’ motion to set aside the magistrate judge’s March 19, 2019 detention

 order.1 The magistrate judge found that Defendant should be detained pending

 trial because he posed a danger to the community and a risk of flight if released.

 (ECF No. 15.)

                                        Background

       On March 20, 2019, a federal grand jury returned a three-count indictment

 charging Jesse Hawkins (hereafter “Defendant”) and his brother Price Hawkins



 1
  Defendant also previously filed a motion seeking grand jury testimony. That
 motion is moot in light of Defendant’s guilty plea on April 8, 2020
Case 2:19-cr-20155-LVP-RSW ECF No. 115 filed 04/20/20         PageID.631    Page 2 of 12




 with firearm offenses. Defendant is charged in two counts of the Indictment: (1)

 Receipt of a Firearm While Under Indictment in violation of 18 U.S.C. § 922(n);

 and (2) Possession of an Unregistered Firearm in violation of 26 U.S.C. §§ 5841,

 5861(d) and 5871.

       On March 10, 2020, Defendant filed the pending motion to set aside the

 detention order. (ECF No. 104). In support of his request for release, Defendant

 cites the likely delay of his trial due to the two factors: the Government’s

 indication that it would be filing additional charges against him and personal

 circumstances of the special agent involved in the case. In supplemental briefs,

 Defendant also cites the novel coronavirus (COVID-19) pandemic and the health

 risk the virus poses to him if he remains incarcerated. (ECF Nos. 108, 110.)

       The Government opposes Defendant’s motion, arguing that he has not

 challenged any of the factual or legal findings underlying the initial order of

 detention. (ECF No. 109.) The Government maintains that Defendant continues to

 pose a danger to the community and a risk of flight, and that COVID-19 is not the

 type of new information that would permit the reopening of the detention hearing.

       COVID-19 is a serious and new disease that has not been previously seen in

 humans and for which there are currently no approved vaccines or antiviral

 treatments. See https://www.cdc.gov/coronavirus/2019-ncov/faq.html. Michigan

 Governor Gretchen Whitmer has described COVID-19 as a respiratory disease that

                                           2
Case 2:19-cr-20155-LVP-RSW ECF No. 115 filed 04/20/20         PageID.632    Page 3 of 12




 can result in serious illness or death and that easily spreads from person to person.

 See, e.g., Executive Order, No. 2020-04 (Mar. 10, 2020). As of March 10, 2020,

 two cases of the coronavirus had been identified in Michigan. Id. On that date, the

 Governor issued a state of emergency across Michigan, id.; and, effective March

 13, 2020, temporarily prohibited large assemblies and events and temporarily

 closed schools. Executive Order 2020-5 (Mar. 13, 2020). The Governor issued a

 subsequent Executive Order, effective March 24, 2020, which required Michigan

 “residents to remain at home or in their place of residence to the maximum extent

 feasible.” Executive Order, No. 2020-21 (March 23, 2020). The order prohibited

 all public and private gatherings of any number of people occurring among persons

 not part of a single household. Id.

       As of April 19, 2020, the number of confirmed COVID-19 cases in the State

 had grown to 31,424 individuals, with 2,391 known related deaths.

 https://www.michigan.gov/coronavirus. Nationally, as of the same date, there

 were 746,625 confirmed cases, with 39,083 related deaths.

 https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-

 us.html#reporting-cases. On April 9, 2020, Michigan’s Governor extended the

 stay-at-home order until May 1, 2020. Executive Order No. 2020-42 (Apr. 9,

 2020).




                                           3
Case 2:19-cr-20155-LVP-RSW ECF No. 115 filed 04/20/20         PageID.633    Page 4 of 12




        Incarcerated individuals face even greater risk of COVID-19 transmission

 due to the conditions often present in correctional and detention facilities. See

 https://www.cdc.gov/coronavirus/2019-ncov/community/correction-

 detention/guidance-correctional-detention.html. These conditions include that

 incarcerated individuals live, work, eat, study and recreate within congregate

 environments. Id. Additionally, there are many opportunities for the disease to be

 introduced into the prison population, such as staff members coming and going

 from the facility, the introduction of new inmates, and the movement of inmates

 between facilities, systems, court appearances, and outside medical appointments.

 Id. Further, supplies needed to exercise disease prevention (e.g. soap and alcohol-

 based hand sanitizer) and options for medical isolation may be limited. Id. The

 Centers for Disease Control and Prevention (“CDC”) therefore has issued

 guidelines for the management of COVID-19 in correctional and detention

 facilities. Id.

        On April 8, 2020, pursuant to a Rule 11 Plea Agreement, Defendant pleaded

 guilty in this matter to one count of possession of an unregistered firearm in

 violation of 26 U.S.C. §§ 5841, 5861(d), and 5871.2 The plea agreement reflects


 2
  Defendant executed a form waiving his physical presence for purposes of the plea
 and motion hearing on April 8, 2020. (ECF No. 113.) The Court accepted the
 waiver after finding that Defendant was advised by counsel of his right to be
 physically present for the hearing and that he was waiving that right knowingly and
 voluntarily.
                                           4
Case 2:19-cr-20155-LVP-RSW ECF No. 115 filed 04/20/20         PageID.634    Page 5 of 12




 that Defendant’s sentencing guideline range is between 30-37 months. Defendant

 has been incarcerated since his arrest in this case on March 16, 2019, or for

 approximately 13 months. After accepting Defendant’s guilty plea, the Court

 conducted a hearing on his motion for release from detention.

       In support of the motion, defense counsel indicated that there have been five

 inmates diagnosed with the coronavirus in the St. Clair County Jail, where

 Defendant is being held. At least one of those inmates was housed in the same pod

 as Defendant, although the inmate was not one of his bunkmates. Nevertheless,

 inmates within a pod share many common areas and items (e.g., telephones,

 showers, and toilets). Defense counsel also informed the Court that inmate

 bedding and towels are not being regularly changed. Defense counsel asked the

 Court to not simply release Defendant pending sentencing, but to conclude that he

 has been incarcerated for a sufficient period to warrant a sentence at this juncture

 of time-served.

       Counsel maintained that Defendant is an intelligent and educated individual,

 who has learned his lesson during his present current incarceration and is a

 changed man. Counsel stressed that any sentence the Court imposed could result

 in a life sentence due to the high risk of the coronavirus spreading rapidly through

 the jail and Defendant becoming infected.




                                           5
Case 2:19-cr-20155-LVP-RSW ECF No. 115 filed 04/20/20        PageID.635    Page 6 of 12




       The Government confirmed that, as of the date of the hearing, five St. Clair

 County Jail inmates have been diagnosed with coronavirus. The Government

 further indicated that two inmates with symptoms were tested, as well as two staff

 members. According to the Government, the jail recently closed the commissary

 to limit outside goods coming into the prison. In its response to Defendant’s

 motion, the Government set forth other precautionary measures the jail has taken to

 reduce the risk of infection.

       These steps include the cessation, since about March 16, 2020, of all in-

 person social visits. (ECF No. 111 at Pg ID 577-78.) Inmates are provided free

 family video visitation instead. (Id. at 578.) Inmates are permitted only non-

 contact visits with their attorneys, where the attorneys remain outside the secure

 part of the facility and are separated from inmates by a solid window which

 permits conversation. (Id.) Although the jail is strongly encouraging video visits

 between inmates and their attorneys. (Id.)

       The jail has taken steps to reduce its population, and is now at approximately

 60% of its capacity. (Id.) Certain categories of inmates have been released and

 local state courts are releasing many arrestees at arraignment. (Id.) Newly-

 arrested individuals entering the St. Clair County Jail are screened for symptoms of

 infection and remain segregated until they are arraigned. Any inmate showing

 symptoms or with any knowledge of having been exposed to the virus is

                                           6
Case 2:19-cr-20155-LVP-RSW ECF No. 115 filed 04/20/20          PageID.636     Page 7 of 12




 immediately placed in an isolation area for a period of fourteen days for

 monitoring and medical attention. Medical staff are on-site twenty-four hours a

 day. Inmates showing symptoms of the virus are immediately isolated. (Id.)

       The jail is conducting extra cleaning and inmates are provided cleaning

 supplies twice a day. (Id.) Inmates are responsible for cleaning their own areas to

 avoid cross-contamination of the units. (Id.) Inmates may also request sanitation

 and disinfectant products. (Id.) The Court acknowledges the information provided

 by Defendant, however, that there are days and instances when inmates are not

 allowed to use cleaning supplies. (See ECF No. 110-1 at Pg ID 573.) And while

 Defendant informed his counsel of one occasion where linens and towels were not

 replaced weekly (id.), it appears that the jail is providing clean linens, towels, and

 other products on the same schedule as usual. (ECF No. 111 at Pg ID 577-78.)

 Jail staff are under orders to not report to work if they do not feel well. (Id.)

       Many of the steps taken by the St. Clair County Jail are consistent with

 Executive Order No. 2020-29, which Governor Whitmer issued on April 1, 2020.

 (ECF No. 111-2.) The order institutes temporary protocols for Michigan

 Department of Corrections’ facilities and recommends protocols for county jails,

 local lockups, and juvenile detention centers. (Id. at Pg ID 587.) In addition to the

 precautions described in the Government’s brief, the order requires detention

 facilities to post signage and continually educate on the importance of social

                                            7
Case 2:19-cr-20155-LVP-RSW ECF No. 115 filed 04/20/20        PageID.637     Page 8 of 12




 distancing, handwashing, and personal hygiene. (Id. at 589.) It further requires

 facilities to minimize crowding and interactions of groups or ten or more people

 by, for example, scheduling more times for meals and recreation to reduce person-

 to-person contact. (Id.)

                               Applicable Law and Analysis

       In light of Defendant’s guilty plea, his motion for release is now governed

 by 18 U.S.C. § 3143. The statute creates a presumption that a defendant who has

 been found guilty of an offense and is awaiting sentencing will be detained “unless

 the judicial officer finds by clear and convincing evidence that the person is not

 likely to flee or pose a danger to the safety of any other person or the community if

 released ….” 18 U.S.C. § 3143(a). This is because “[o]nce guilt of a crime has

 been established in a court of law, there is no reason to favor release pending

 imposition of sentence or appeal. The conviction, in which the defendant’s guilt

 has been established beyond a reasonable doubt, is presumably correct in law.”

 United States v. Vance, 851 F.2d 166, 170 (6th Cir. 1988) (internal quotation

 marks and citation omitted). The defendant bears the burden of overcoming the

 presumption of detention. Id. at 169.

       Defendant has not satisfied his burden of showing that he “is not likely to

 flee or pose a danger to the safety of any other person or the community if

 released.” In fact, except for trying to convince the Court that he has learned his

                                           8
Case 2:19-cr-20155-LVP-RSW ECF No. 115 filed 04/20/20        PageID.638    Page 9 of 12




 lesson and changed during his thirteen-month period of incarceration, Defendant

 offers nothing to address the evidence the Government has presented to

 demonstrate his dangerousness and risk of flight.

       This evidence includes Defendant’s prior criminal history. In 2013, five

 years before the instant offense and while Defendant was fourteen or fifteen-years

 old, he was convicted in state court of felony armed robbery. (3/18/19 Hr’g Tr. at

 5, ECF No. 27 at Pg ID 73.) In 2016, Defendant was convicted of felony fleeing

 after fleeing police in a motor vehicle while driving eighty miles an hour in a

 twenty-five mile per hour zone, stopping only when he crashed the vehicle. (Id. at

 6, Pg ID 78.) The state court placed Defendant on Holmes Youthful Trainee Act

 (“HYTA”) status for three years for that offense. (Id.) While under HYTA

 probation, Defendant pleaded guilty in state court to controlled substance and

 felony firearm offenses, and the state court again placed him on HYTA probation

 in early 2018. (Id. at 6-7, Pg ID 78-79.) Defendant’s convictions in early 2018

 arose from a search warrant of his residence that uncovered eighteen grams of

 heroin packaged for sale, fifteen grams of crack cocaine, and a firearm. (Id. at 8,

 Pg ID 80.) Defendant’s conviction for felony firearm formed the basis for Count

 One of the Indictment in the pending matter, as he possessed the firearm while

 under indictment in state court.




                                           9
Case 2:19-cr-20155-LVP-RSW ECF No. 115 filed 04/20/20       PageID.639    Page 10 of 12




       Defendant’s criminal history reflects that Defendant continued to engage in

 criminal activity while on probation, which includes Defendant’s violation of the

 terms of his HYTA probation on several occasions shortly before his arrest in this

 matter.

       Defendant’s HYTA probation had been transferred to Georgia, at

 Defendant’s request, because he wanted to “escape the negative environment in

 Detroit” and attend school and work. The Georgia probation department never

 gave Defendant permission to return to Michigan or leave Georgia. (Id. at 9, 11-

 12, Pg ID 81, 83-84.) Nevertheless, the Government determined that Defendant

 was in Michigan in January 2019, from February 22-24, 2019, and on March 15,

 2019. (Id.)

       A video from Defendant’s Instagram account posted shortly before his arrest

 on or about March 16, 2019, showed him holding and displaying a pistol, while

 sitting in a car. (Id. at 10, Pg ID 82; see also ECF No. 109 at Pg ID 546.)

 Defendant posted the video, along with a series of texts in which he threatens

 people. (3/18/19 Hr’g Tr. at 10-11, ECF No. 27 at Pg ID 82-83; ECF No. 109 at

 Pg ID 547-48.) In these tests, Defendant indicates that he is “coming” and states in

 part: “If u don’t want your whole family gone please don’t pay [sic] with me

 because that’s where I’m taking it period[.]” (Id.)




                                          10
Case 2:19-cr-20155-LVP-RSW ECF No. 115 filed 04/20/20        PageID.640    Page 11 of 12




       In light of the above evidence, the Court is quite skeptical of Defendant’s

 assurances that he has learned his lesson and will abide by the law if released. The

 Court is not convinced that Defendant no longer poses a danger to the safety of

 other persons and the community if released. The only questions that remain are

 whether the COVID-19 pandemic justifies Defendant’s release and whether the

 Court should sentence him now to time served.

       Undoubtedly the COVID-19 pandemic is an unprecedented and

 extraordinary circumstance, which poses a particular threat to detained individuals.

 Defendant is understandably concerned about contracting the virus, but the same is

 likely true for every inmate across the country (along with every individual across

 the globe). Nevertheless, courts cannot release every prisoner in response to this

 pandemic. See, e.g., United States v. Fitzgerald, No. 2:17-cr-00295, 2020 WL

 1433932, at *2 (D. Nev. Mar. 24, 2020) (“[T]he Court cannot release every

 detainee at risk of contracting COVID-19 because the Court would then be

 obligated to release every detainee.”).

       Moreover, Defendant is young (twenty-one years old) and does not claim to

 have health issues that would increase his vulnerability to the virus. While no age

 group appears immune to COVID-19, research reflects that individuals over sixty

 years of age or with underlying health issues are most at risk of contracting the

 virus. See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

                                           11
Case 2:19-cr-20155-LVP-RSW ECF No. 115 filed 04/20/20         PageID.641    Page 12 of 12




 precautions/groups-at-higher-risk.html. Finally, St. Clair County Jail appears to

 have undertaken steps, consistent with Governor Whitmer’s Executive Order, to

 mitigate the risk of the virus spreading throughout its facility.

       For these reasons, the Court concludes that the COVID-19 crisis does not

 outweigh the risk that Defendant’s release poses to the community. And the Court

 cannot conclude that a sentence of time served is appropriate at this juncture (i.e.,

 after thirteen months of incarceration) where the guideline range is 30-36 months.

       Accordingly,

       IT IS ORDERED that Defendant’s Motion to Set Aside Detention Order

 (ECF No. 104) is DENIED.

       IT IS FURTHER ORDERED that Defendant’s Motion to Produce Grand

 Jury Testimony (ECF No. 96) is DENIED AS MOOT.

       IT IS SO ORDERED.
                                                 s/ Linda V. Parker
                                                 LINDA V. PARKER
                                                 U.S. DISTRICT JUDGE

  Dated: April 20, 2020




                                           12
